Citation Nr: 0940829	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 2005 for the grant of service connection for hearing 
loss, left ear; tinnitus; and status post left knee anterior 
cruciate ligament (ACL) reconstruction, with left knee 
scarring.

2.  Entitlement to an initial rating in excess of 20 percent 
for status post left knee ACL reconstruction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 
1992 and September 2001 to September 2003. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In the rating that gave rise to the initial notice of 
disagreement concerning the effective date, service 
connection was granted for left knee scarring, left ear 
hearing loss, tinnitus, and the residual of the ACL surgery.  
Subsequent disorders have been service connected from the 
same date, but the disorders listed are those that gave rise 
to the instant appeal.

The Board notes that the Veteran was afforded a hearing at 
the RO during July 2007.  A transcript of this testimony is 
of record.

The issue of an increased rating for the Veteran's left knee 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On February 10, 2005, a VA Form 21-526, Veteran's Application 
for Compensation and/or Pension dated October 27, 2003, was 
received by VA; the application requested service connection 
for hearing loss, left ear; tinnitus; and status post left 
knee anterior cruciate ligament (ACL) reconstruction among 
other disabilities.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 10, 2005, 
for the award of service connection for hearing loss, left 
ear; tinnitus; and status post left knee anterior cruciate 
ligament (ACL) reconstruction, with scarring is not shown.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran has not been specifically provided a VCAA notice 
regarding his appeal of the effective date assigned for the 
grant of service connection for hearing loss, left ear; 
tinnitus; and status post left knee anterior cruciate 
ligament (ACL) reconstruction with scarring, prior to the 
last adjudication of his claim by the RO.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the Veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a Veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium). 

II.  Analysis

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the Veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009). 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2007); 
38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009). 
 
On February 15, 2005, approximately eighteen months after his 
discharge from active service, VA received the Veteran's 
original claim of entitlement to service connection for 
hearing loss, left ear; tinnitus; and status post left knee 
anterior cruciate ligament (ACL) reconstruction.  
Accordingly, when the RO granted service connection for 
hearing loss, left ear; tinnitus; and status post left knee 
anterior cruciate ligament (ACL) reconstruction with 
scarring, it assigned an effective date of February 15, 2005, 
the date of receipt of claim.  See 38 C.F.R. § 3.400 (2009).  
There is no prior claim for service-connected compensation in 
the record.   
 
The Board acknowledges the Veteran's hearing testimony and 
written statements that he submitted his forms to his local 
service officer within one year of his discharge from active 
service and that he witnessed the forms being mailed.  The 
Board additionally acknowledges that the Veteran's 
representative claims that he forwarded the Veteran's claims 
for service connection during November 2003.  However, the 
Board reiterates that regulations allow for service 
connection from the date of discharge if claims are received 
within one year of active service.  There is a presumption of 
regularity under which it is presumed that government 
officials 'have properly discharged their official duties.'  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by 'clear evidence to the contrary.'   
Schoolman v. West, 12 Vet. App. 307, 310 (1999). 
 
Here, the Board finds the Veteran's and his representative's 
mere assertions that the forms were properly mailed are not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The Veteran has not offered any 
evidence to support his assertion that the material was 
properly mailed during November 2003. Moreover, the 
assertions of the Veteran and his representative, standing 
alone, are not sufficient to rebut the presumption of 
regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. 
Cir. 2001).  Moreover, there is no exception to the 
requirement of receipt of the claim that would allow for a 
different outcome in this case. 
 
Given the above, as the Veteran's claims for service 
connection were not received prior to February 15, 2005, he 
has already been given the earliest possible effective date 
for the award of service connection for his disabilities.  
Thus, there is no legal basis for an effective date earlier 
than February 15, 2005.  Accordingly, the claims must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than February 10, 
2005 for the grant of service connection for hearing loss, 
left ear; tinnitus; and status post left knee anterior 
cruciate ligament (ACL) reconstruction with scarring, is 
denied.


REMAND

The Board observes that the Veteran should be afforded an 
additional VA examination concerning the Veteran's left knee 
disability.  He was most recently examined in July 2007 and 
there appear to be conflicts in that examination.  It is 
noted that it is possible that separate ratings are for 
assignment where there is instability of the knee and 
arthritis with limitation of motion.

In the July 2007 examination it is noted that there is a 
finding of arthritis.  It is not clear whether this is 
confirmed by X-ray, or how the finding was made.  The 
examiner should be asked to provide the medical basis for 
that diagnosis.

It is also noted that in that examination there is a finding 
that there is no angular deformity of either the right or 
left knee.  It may be that this is from a frontal view, but 
there is an additional finding that he "lacks 15 degrees of 
full extension."  If that is interpreted as his "extension 
is limited to 15 degrees" a 20 percent rating would 
potentially be for assignment under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Code 5261.  It is not clear, however, that 
that is the finding.  It is noted that motion in a prior 
examination of January 2006 was from 0 (or full) extension to 
90 degrees of flexion.  This matter needs clarification.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints 
examination by a physician to determine 
the current severity of his left knee 
condition.  The Veteran's claims file must 
be made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  

Specifically, following review of the 
claims file and a thorough examination of 
the Veteran's knee, the examiner should 
provide a diagnosis for any knee disorders 
found.  If arthritis is diagnosed, the 
medical basis of the diagnosis should be 
set forth.  In addition, the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should evaluate any functional 
loss due to pain, weakness, and 
fatigability, and document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

2.  After the above has been completed to 
the extent possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


